Citation Nr: 1023915	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1944 to August 1946.  He died on April [redacted], 2005; 
the appellant is his surviving spouse.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

The appellant testified at a March 2007 hearing held at the 
RO before a Decision Review Officer (DRO); a transcript of 
the hearing is associated with the claims file.  She has not 
requested a Board hearing.


FINDINGS OF FACT

1.  The death certificate lists as the cause of the Veteran's 
death on April [redacted], 2005, pneumonia, probably bacterial, of 
unknown etiology; due to or as a consequence of dementia of 
unknown type.

2.  At the time of the Veteran's death, he was service 
connected for chronic prostatitis, rated 20 percent 
disabling; pyelonephritis with left renal cyst and 
hypertension, rated 10 percent disabling; chronic sinusitis 
with rhinitis, rated 10 percent disabling; and left eye 
hypertensive retinopathy, rated 0 percent disabling.  His 
combined disability evaluation was 40 percent.

3.  Neither pneumonia nor dementia is shown to be causally 
related to service or any service connected disability.

4.  A service connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service connected disability hasten the 
Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).  In cases of service 
connection for the cause of death, notice must also include 
information on what disabilities the Veteran was service 
connected for at the time of death, and how to establish 
service connection for additional disabilities.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The June 2005 letter sent to the appellant prior to the 
initial adjudication of the claim failed to provide adequate 
notice.  Although the letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence, it did not inform the appellant of the 
Veteran's service connected disabilities or how to establish 
service connection for additional disabilities.  However, at 
the March 2007 DRO hearing, the appellant demonstrated that 
she was aware of the Veteran's service connected 
disabilities, and her arguments showed an understanding of 
the concepts of service connection.  Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before VA.  No medical 
opinion has been obtained in light of the extensive medical 
evidence of regard regarding the Veteran's final year of 
life; the evidence of record is sufficient for adjudication.  
38 C.F.R. § 3.159.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection for the Cause of the Veteran's Death

When a veteran dies from a service connected disability, VA 
shall pay DIC to the veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  The death of a veteran will be considered service 
connected when the evidence establishes that a service 
connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death certificate states that the Veteran died of 
pneumonia and dementia.  Medical records from the VA medical 
center covering the Veteran's terminal hospital admission 
verify this.

The appellant contends that the death certificate fails to 
reflect the impact of the Veteran's service connected 
hypertension and polynephritis on his death.  She maintains 
that his fluctuating blood pressure contributed to cardiac 
problems, including a heart attack, and that this and kidney 
problems so weakened the Veteran that he was unable to fight 
off any infection.

Unfortunately, the record contains no competent evidence 
supporting the appellant's theory.  VA treatment records for 
the last year of the Veteran's life reveal no chronic 
exacerbations of his blood pressure; he had only isolated 
increases in connection with other problems, such as 
infections or diverticular bleeding.  Records do not reflect 
the occurrence of any cardiac events during this period.  No 
kidney treatment was required prior to his death.  The 
appellant, as a layperson, is not competent to opine on the 
cause of the Veteran's death or the accuracy of his 
diagnoses.  She lacks the specialized knowledge and training 
required to render such opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Even if she were competent to opine, her 
statements would be outweighed by the extensive medical 
evidence of record tracking the Veteran on a daily basis over 
the last months of his life.

Moreover, there is no evidence or allegation that pneumonia 
or dementia were themselves service connected.  Both had 
their onset many decades after the Veteran's military 
service.  Service treatment records reflect no treatment for 
or complaints related to either condition, and there is no 
evidence, either lay or medical, of continuity of 
symptomatology since service.  The pneumonia was an 
unfortunate opportunistic infection, complicated by the 
presence of dementia that prevented the Veteran from 
assisting in his own care and recovery. 

The Board notes that none of the Veteran's service connected 
disabilities affected a "vital organ," nor were any of such 
severity that any such organ, even if involved, would have 
failed to function properly and so weakened or debilitated 
the Veteran as to have contributed to his death.  38 C.F.R. 
§ 3.312(c)(3).  Further, additional disabilities which did 
clearly impact the Veteran's overall health, such as 
diverticulitis, have been previously found to be not service 
connected.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


